Citation Nr: 9923193	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for dysthymia.

Entitlement to service connection for a cervical spine 
disability and headaches, as secondary to a service-connected 
lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to April 1985.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in February 1995 and October 1996 that denied the claimed 
benefits.

On May 14, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran has claimed that in February 1989 he was injured 
in a fall caused by his service connected lumbosacral spine 
disability, and that injuries incurred during this fall are 
related to the claims for service connection now on appeal.  
He has claimed that the lumbosacral spine disability, which 
includes foot-drop, caused the neck problem when his leg gave 
out as a result of the service connected disabilities and he 
sustained the injuries in question.  The RO has apparently 
accepted the claim as being well-grounded denying the claim 
on the basis that the preponderance of the evidence is 
against the claim.  During a hearing before a Member of the 
Board in May 1999, the veteran and his wife testified that 
the veteran received treatment at a Workmen's Compensation 
clinic soon after the February 1989 fall.  Medical records 
from Edward A. Weiss, M.D., and Robert G. Haling, D.C., P.A., 
indicate that after his fall the veteran reported being 
treated by Dr. Thompson at a facility called Care One.  The 
veteran and his wife also testified that a Workmen's 
Compensation claim was filed for injuries resulting from the 
February 1989 fall.  Medical records of treatment that 
occurred in conjunction with the veteran's Workmen's 
Compensation claim, as well as documents associated with the 
claim itself, are not currently of record and should be 
obtained prior to rendering a decision in this case.

Finally, it appears that the claim for service connection for 
dysthymia is predicated on the basis that it is the result of 
the injuries sustained in the aforementioned accident.  
Accordingly, appellate decision on this issue must be 
deferred at this time and the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any facilities in which he 
received treatment in conjunction with 
his Workmen's Compensation claim, to 
include treatment by Dr. Thompson at a 
facility called Care One.  The RO should 
then attempt to obtain all such records, 
and associate any previously unobtained 
records with the claims folder.

2.  The RO should contact the veteran and 
request that he provide information 
concerning his Workmen's Compensation 
claim which would allow all such records 
associated with the claim to be secured.  
All records from the veteran's Workmen's 
Compensation claim should thereafter be 
requested for association with the claims 
folder.

3.  Following completion of the 
foregoing, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




